Deadebick, Ob. J.,
delivered the opinion of the court:
In the chancery court at Memphis, a decree was entered ordering an account -of the. administration of the, estate of Owen Smith, of which complainant, Mary, was administratrix, and from this decree, Keck and Malalesta, sureties on her administration bond, appealed, and by leave of the court, granted under sec. 3157 of the Code [Shannon’s Code, sec. 4889], and executed a bond for costs only.
A motion is now made by the solicitors to dismiss the appeal for want of sufficient appeal bond, or to require appellants to give a bond in a sum sufficient to cover any probable' recovery against them.
By sec. 3164 [Shannon’s Code. sec. 4896], where a decree is rendered for a specific sum of money against the party, in his own right, the appeal bond shall be for the amount of the decree and damages and costs.
In this case, no decree for any sum of money has been rendered against defendants, and they are not required to give a bond to cover more than costs. This bond has been given in conformity to the order of the chancellor, and the motion must be discharged.